Citation Nr: 1141188	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sand flea bites. 

2. Entitlement to service connection for a low back disability. 

3. Entitlement to service connection for chronic fatigue (or chronic fatigue syndrome), including as due to an undiagnosed illness.

4. Entitlement to service connection for sore joints and muscles and arthralgias, including as due to undiagnosed illness.  

5. Entitlement to service connection for vertigo, including as due to undiagnosed illness. 

6. Entitlement to service connection for gastroenteritis, including as due to an undiagnosed illness.   

7. Entitlement to service connection for left ankle cellulitis.   

8. Entitlement to service connection for an acquired psychiatric disorder, to included posttraumatic stress disorder (PTSD) and generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1998 and January 1999 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.   

The Veteran testified before the undersigned Veterans Law Judge in April 2008.  A transcript of the Video hearing has been associated with the claims file.   

The issues of entitlement to service connection a bilateral (orthopedic) foot condition and entitlement to a compensable evaluation for service-connected athlete's foot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  See Hearing Transcript, pp. 24-26.  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for an acquired psychiatric disorder (diagnosed as generalized anxiety disorder), and entitlement to service connection for joint/muscle pain, vertigo, gastroenteritis, and chronic fatigue (syndrome), to include as due to undiagnosed illness addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence that the Veteran has residuals of sand flea bites.  

2. There is no competent medical evidence that the Veteran has cellulitis of the left ankle.  


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of sand flea bites are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011). 

2. The criteria for service connection for left ankle cellulitis are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO to include the AMC). Id., Pelegrini, 18 Vet. App. at 112.  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

With respect to the claims for service connection, on the merits, post-rating letters dated in November 2005, March 2006, August 2008, and August 2009 provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection.  Each of these letters also provided notice as to what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The November 2005 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

Post-rating letters dated in March 2006 and August 2008 and 2009 provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As mentioned, the claims were originally adjudicated prior to enactment of the VCAA.  Hence, there was a timing defect with respect to the VCAA notice, which was issued in various letters after the initial adjudication of the claims in the 1998 and 1999 rating decisions.  However, after issuance of the above-mentioned letters, and opportunity for the Veteran to respond, the April 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs), VA treatment records, private medical records, Social Security Administration (SSA) records, and the reports of September 1993 and January 2010 VA examinations, which found no left ankle cellulitis or sand flea bite residuals diagnoses.  Also of record and considered in connection with the appeal are the transcript of the April 2008 Board hearing, and the various written statements provided by the Veteran and by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture. See Mayfield, supra.  

Service Connection 

The Veteran claims entitlement to service connection residuals of sand flea bites and cellulitis of the left ankle.  

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Sand Flea Bites 

In written and oral statements submitted during the course of this appeal, the Veteran contends that he has residuals of sand flea bites due to his period of active duty service in Saudi Arabia in 1990.  This includes a near-continuous rash in the genital region.  

The Veteran's service treatment records, to include his separation examination, do not reflect complaints, treatment, or diagnoses relating to sand flea bites.  According to his service personnel records, however, he served in Saudi Arabia and, during such service, he might very well have sustained sand flea bites which affected his skin. 

Here, the Board briefly notes that the Veteran was treated in-service for tinea pedis and cellulitis/blisters of the feet and ankles in 1984 (prior to his deployment to Southwest Asia).  This issue is also on appeal and is addressed separately below.  

Since discharge, the Veteran has complained of sand flea bites in connection with his claim for service connection and has undergone several VA general and gulf examinations.  However, during these treatment visits and VA examinations, no medical professional has diagnosed sand flea bites or residuals of sand flea bites, to include a genital rash.  A September 2009 VA examination indicates notes "no serious skin problems" and "no specific abnormalities" in connection with his claimed bites.  A January 2010 VA Gulf War examination found tinea pedis and calluses of the feet but no other rashes or skin abnormalities of the skin.  Other routine VA treatment records continue to show no evidence of residuals of sand flea bites.  

To prevail in a claim for service connection, a claimant must submit competent evidence establishing that he has a current disability resulting from service.  In this case, the Veteran's assertions constitute the only evidence pertaining to claimed residuals of sand flea bites.  However, his assertions in this regard are not competent evidence, as the Veteran does not possess a recognized degree of medical knowledge to diagnose a medical condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example that a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer). 

The Board acknowledges the Veteran's contentions that, although he might not have correctly identified the exact disability he claimed, he nonetheless has skin symptoms which have manifested since service.  Nevertheless, where, as here, the competent, probative evidence establishes that the Veteran does not have sand flea bites or residuals thereof, the claimed disability for which service connection is sought is not established.  Therefore, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, the claim for service connection for residuals of sand flea bites must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met.  As a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is thus not for application.


Cellulitis, Left Ankle  

In written and oral statements submitted during the course of this appeal, the Veteran contends that he has a skin condition which affects his left ankle.  He believes this condition originated during service. 

Service connection is established for bilateral athlete's foot, or tinea pedis.  See February 1994 Rating Decision.  Based on the Veteran's statements and testimony, the Board has referred the issue of entitlement to an increased, compensable rating for athlete's foot in the INTRODUCTION portion of this decision.  

Service treatment records show that the Veteran was treated for blisters on his left foot in March 1984.  There was also a large, deep ulcer noted on the right heel.  The assessment was cellulitis.  In September 1984, he complained of foot problems since boot camp.  He was treated by podiatry and fitted for new boots.  He reported that his feet hurt all the time.  It was recommended that he use an antibacterial scrub for the left ankle ulcer and foot soaks.  Upon various physical examinations, there were findings of athlete's foot with infection; left foot ulceration; tinea pedis secondary to infection; and ill-fitting boots.  On separation examination, the feet were unremarkable.  

Since discharge, the Veteran has complained of various foot/skin symptomatology and has undergone several VA general and gulf examinations.  However, during these treatment visits and VA examinations, no medical professional has diagnosed active (as opposed to a history of) cellulitis or residuals of cellulitis.  

For example, a September 1993 VA examination noted a history of foot pain and cellulitis.  The report indicated that the foot condition had been aggravated while the Veteran was in Korea and Okinawa and that it required foot baths and localized cream for treatment.  The assessment was history of cellulitis with plantar dyshidrosis.  No other active diseases of the feet or ankles, to include cellulitis, were noted.  

The Veteran testified before the undersigned Veterans Law Judge in 2008.  By his own admission, he stated that he has not received any treatment for the claimed ankle condition since service.  When asked specifically about his symptoms, he described "foot rot," degradation of the skin, and foot pain.  He did not endorse any specific ankle symptomatology during his hearing.  

The Veteran's most recent VA examination in January 2010 indicated diagnoses of bilateral tinea pedis and onychomycosis of the toenails.  There were no findings related to cellulitis of the feet or ankles.  Again, the Veteran is already service-connected for athlete's foot (tinea pedis).  

To prevail in a claim for service connection, a claimant must submit competent evidence establishing that he has a current disability resulting from service.  In this case, the Veteran's assertions constitute the only evidence pertaining to claimed left ankle cellulitis.  However, his assertions in this regard are not competent evidence, as the Veteran does not possess a recognized degree of medical knowledge to diagnose a medical condition. Jandreau, supra.  Moreover, while the Board acknowledges that the Veteran was treated for this condition during service, the separation examination was negative for any findings relating to cellulitis; his post-service VA examination immediately following his discharge from service in 1993 was also negative as to any active cellulitis findings; post-service VA treatment records are negative as to treatment or diagnoses of cellulitis; and the most recent VA examination in 2010 only identified tinea pedis, a condition for which the Veteran is already service-connected, and a toe nail condition.  

Based on the foregoing, the Board must conclude that, not only does the Veteran not have a current cellulitis diagnosis, but any cellulitis condition of the left ankle or foot resolved prior to his separation from service.  

The Board acknowledges the Veteran's contentions that, although he might not have the exact disability being claimed, he has foot/ankle symptoms which have manifested since service.  Nevertheless, where, as here, the competent, probative evidence establishes that the Veteran does not have cellulitis of the left ankle, the claimed disability for which service connection is sought is not established.  Therefore, there can be no valid claim for service connection. See Gilpin, supra; see also Brammer, supra.   

Thus, the claim for service connection for cellulitis of the left ankle must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met.  As a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is thus not for application.


ORDER

Entitlement to service connection for residuals of sand flea bites is denied. 

Entitlement to service connection for left ankle cellulitis is denied.  


REMAND

1. Acquired psychiatric disorder, diagnosed as generalized anxiety disorder and phobias

The Veteran contends that he has a psychiatric disorder which is related to service.  

Service treatment records show that the Veteran requested a psychiatric evaluation due to family problems in August 1984.  He reported irritability and excessive drinking.  He also reported a history of suicide gesture by overdosing during a period in which he was using drugs (prior to service).  He expressed concerns about getting into fights.  A mental status exam indicated that his mood was normal; there were no gross memory, concentration, or thought processing deficits.  His insight and judgment were intact but immature.  The impression was alcohol abuse with no other psychiatric diagnosis.  There are no other service records pertaining to psychiatric treatment.  

A September 1993 VA examination indicated that there was history of "some nervous disorder" usually associated with stress.  It was noted that he sought treatment during service but that "resolved."  The assessment was history or nervous disorder secondary to stress and school, no medication, and no specific psychiatric treatment. 

A July 1997 VA mental examination diagnosed general anxiety disorder but did not provide and opinion as to etiology.  

An April 1999 PTSD VA examination diagnosed generalized anxiety disorder with mild posttraumatic stress disorder.  

VA treatment records dated from 1999 show continued treatment for PTSD, anxiety, polyphobias, and personality disorder with schizoid characteristics.  Various treatment notes also indicate a childhood history of schizoid behavior and phobias. See, e.g., VA treatment record April 1999.

Most recently, in September 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his psychiatric disorders (s).  It was determined that the Veteran did not meet the PTSD criteria.  Instead, the Veteran was diagnosed with generalized anxiety disorder and specific phobias.  The examiner opined that these disorder were less likely than not caused by or a result of service.  Based on the Veteran's statements, the STRs, and other medical evidence of record, the VA examiner reasoned that the anxiety and phobia disorders had been present since childhood.  He further opined that it was "most likely that the currently diagnosed phobias and generalized anxiety disorder are continuations of the phobias and anxiety of childhood and adolescence" and it was "unlikely that they are caused by or the result of service."  

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination. 38 U.S.C.A. §§ 1111, 1132 (West 2002).  As a psychiatric disorder was not noted on the Veteran's entrance medical examination, he is presumed to have been in sound condition when he entered military service.  In order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See 38 U.S.C.A. § 1111 , 38 C.F.R. § 3.304.  As the evidence indicates the Veteran likely had generalized anxiety disorder and phobias prior to service, the Board is of the opinion that the Veteran should be afforded a VA examination to ascertain whether there is clear and unmistakable evidence that the Veteran had generalized anxiety prior to service and if so, whether it was aggravated by service. 

2. Low back disorder 

The Veteran contends that he has a low back disorder which originated during service, to specifically include as due to a motor vehicle accident.  

The service treatment records show that the Veteran was involved in a motor vehicle accident in June 1987 and had complaints of pain to lower cervical and upper thoracic spine region (Note: the Veteran is service connected for post-cervical sprain).  The Veteran has testified that he was placed on limited duty profile at that time.  The Veteran was next treated for complaints of mid-back pain on July 1989.  The assessment was acute back pain with muscle spasms.  

The Veteran has testified that he re-injured, or exacerbated his back while he was serving in the Gulf; there are no corresponding service treatment records to confirm this.  In any event, the Veteran has essentially endorsed that he has been experiencing the same back symptomatology since service.  

Following service, the Veteran's September 1993 VA examination indicated a "history of mechanical low back pain with some aggravation with bending and lifting."  No etiology opinion was rendered at that time.  

VA treatment record show that the Veteran has continued to complain of chronic low back pain, lumbosacral spasms, and tenderness.  

A January 2010 VA examination provided a diagnosis of lumbar facet syndrome but, again, the examiner did not comment upon etiology.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disorder.  This examination should specifically take into account the Veteran's in-service treatment for back problems secondary to a motor vehicle accident as well as the Veteran's statements regarding continuity of symptomatology.  

3. Undiagnosed illness claims 

The Veteran contends that his chronic fatigue, sore joints and muscles, arthralgia, vertigo, and stomach problems (claimed as gastroenteritis), are largely attributable to his service in the Southwest Asia theater of operations during the Persian Gulf War.  With respect to the stomach problems and chronic fatigue clams, he also seeks direct service connection.  

In addition to a direct or presumptive basis, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 (2011). 

Although the Veteran was afforded a Gulf War Examination in January 2010, the examiner failed to provide any meaningful opinions as to the etiology of the Veteran's claimed disorders. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

At the outset, the Board notes that the Veteran's vertigo symptoms were never addressed by the VA examiner.  Vertigo is a neurological symptom and neurological signs or symptoms may be considered as manifestations of undiagnosed illness and/or unexplained chronic mulitsymptom illness.  See 38 C.F.R. §  3.317 (b).  This possibility should be addressed by a VA examiner upon remand.  In addition, the Veteran also claims that his vertigo may be related to service on a direct incurrence or aggravation basis.  This, too, should be addressed upon remand.  

In addition, it appears that the VA "Gulf" examiner diagnosed three, separate conditions upon examination - namely, impaired glucose tolerance, mild degenerative disc disease of the cervical spine, and lumbar facet syndrome.  He noted that chronic fatigue and fibromyalgia were problems associated with these diagnoses but confusingly stated that there were no "findings to warrant a diagnosis for fibromyalgia at this time."  He provided no further opinions as to etiology of any of the claimed symptoms, diagnosed disorders, or whether any of the claimed symptoms could have been manifestations of an undiagnosed illness as noted under 38 C.F.R. § 3.317.  The examiner also failed to provide an opinions with respect to direct service connection.  In this regard, the Veteran's service treatment records show numerous complaints of fatigue, muscle soreness/pain, gastrointestinal issues, light-headedness, dizziness, and polyarthragias.  Post-service medical records show a clear continuation of this symptomatology, to include questionable chronic fatigue syndrome and fibromyalgia diagnoses.  

In view of the Veteran's service in Southwest Asia during the Persian Gulf War and the fact that service connection may be granted for such Veterans who exhibit objective indication of a qualifying chronic disability that becomes manifest to a degree of 10 percent or more up until December 31, 2011, the Board finds that a VA examination, as specified in greater detail below should be performed in order to determine if any of the symptoms and signs at issue are currently shown, and if so, whether they are due to an undiagnosed illness. See generally 38 C.F.R. § 3.317  (2010); see also McLendon, 20 Vet. App. 79.



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.  If no further records are available, properly document a negative response in the file.

2. The Veteran should be afforded a VA psychiatric/mental examination, by an appropriate examiner, to determine the nature and etiology of his generalized anxiety and phobias disorder.  

The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings must be reported in detail. 

Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that any of the Veteran's diagnosed psychiatric disorders, to specifically include generalized anxiety disorder and phobias, preexisted service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disorder did not worsen in service beyond natural progression. 

Alternatively, if the examiner does not find that there is clear and unmistakable evidence showing a pre-service disability for any of the claimed skin disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any psychiatric disorder, to specifically include generalized anxiety and phobias, is etiologically related to service. 

The examiner is asked to specifically comment upon the Veteran's in-service psychiatric treatment in August 1984. 

Complete detailed rationale should be provided for all provided opinions and conclusions. 

3. The Veteran should be afforded a VA spine examination, by an appropriate examiner, to determine the nature and etiology of his low back disorder, currently diagnosed as lumbar facet syndrome.  

The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and report such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings must be reported in detail. 

The examiner is requested to diagnose all current back disorders, review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed low back disorder is causally or etiologically related service, to include the symptoms demonstrated in service and, specifically, the June 1987 motor vehicle accident.   

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4. Schedule the Veteran for a VA examination to determine the existence, nature, and etiology of his claimed chronic fatigue syndrome.  A copy of this REMAND and the claims file must be provided to the examiner for review and the examiner should indicate review of these items in the examination report. 

The examiner is asked to indicate whether the Veteran suffers chronic fatigue syndrome as outlined by VA guidelines: 

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a. 

If it is determined that the Veteran has chronic fatigue syndrome, please indicate whether it is at least as likely as not (50 percent or greater) that the condition is related to his period of active service, including time served in the Gulf War.  

The examiner should specifically comment upon the in-service findings related to fatigue, as well as the post-service "questionable chronic fatigue" diagnoses shown by VA treatment records dated in November 1993 through May 1994.  

The examiner should conduct all necessary diagnostic testing and evaluations.  The examiner should provide a full rationale to support his or her opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, the report should so state. 

5. Schedule the Veteran for A VA Gulf Registry examination(s) in connection with his claims for service connection for (i) muscle and joint pain (arthralgia), (ii) gastroenteritis (gastrointestinal problems), (iii) neurologic signs and symptoms, including vertigo, and (iv) chronic fatigue (as distinguished from chronic fatigue syndrome, described above), all as due to an undiagnosed illness.  

The claims folder and a copy of this Remand must be made available to the examiner(s) for review.  The examiner must review all of the evidence of record.  Based on the examination and review of the record, the examiner should express an opinion on the following: 

Does the Veteran have muscle and joint pain (arthralgia), gastroenteritis (gastrointestinal problems), neurologic signs and symptoms, including vertigo, and chronic fatigue   which are signs or symptoms of an undiagnosed illness?  

If so, the examiner should specifically determine whether the Veteran has objective indications of the symptoms or signs that are identified as due to an undiagnosed illness. 

The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome). 

If it is determined that the Veteran's symptoms are due to a known disease or injury (diagnosed versus undiagnosed illness), the examiner(s) is requested to determine whether the underlying disease or injury was incurred during service and, in the case of a disease, is linked to any incident of active duty. 

The examiner is advised that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 

A complete rationale for any opinion expressed should be included in the examination report.  If the examiner(s) is unable to answer any question presented without resort to speculation, he or she should so indicate. 

The examiner is further advised that a medically unexplained chronic multi-symptoms illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered "chronic." See 38 C.F.R. § 3.317 (a) (2), (3). 

6. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


